Citation Nr: 0621699	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  03-26 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for arthritis, 
left knee, currently rated as 10 percent disabling. 

2.  Entitlement to an increased evaluation for chondromalacia 
patella, right knee, currently rated as 10 percent disabling. 

3.  Entitlement to an increased evaluation for bilateral pes 
planus with history of plantar calluses, currently rated as 
10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1978 to 
September 1991.
 
These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Columbia, South Carolina Department of Veterans Affairs (VA) 
Regional Office (RO).  In March 2005, a videoconference 
hearing was conducted by the undersigned Acting Veterans Law 
Judge.  A transcript of this hearing is of record.

The Board notes that the veteran is in receipt of two ratings 
for his left knee: a rating under Diagnostic Code 5010 for 
arthritis and a rating under Diagnostic Code 5257 for post-
operative residuals of arthroscopic debridement.  The issue 
of entitlement to an increased evaluation for arthritis, left 
knee has been developed for appeal.  However, the record 
shows that the veteran has raised the issue of entitlement to 
an increased rating for post-operative residuals of 
arthroscopic debridement.  Since this issue has not been 
developed for appellate review, it is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking increased ratings for his service 
connected left knee arthritis, right knee chondromalacia and 
bilateral pes planus.  With regard to these disabilities, the 
Board notes that the most recent VA examination was conducted 
in January 2003.  The veteran complained during a March 2005 
videoconference hearing before the Board that the severity of 
his disabilities has increased since that time.  Thus, 
another VA examination is warranted.  See Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997) (holding that VA should have 
scheduled the appellant for another audiology examination 
where appellant complained of increased hearing loss two 
years after the last examination).

Moreover, neither the January 2003 VA examination nor the 
other evidence of record provides a clear picture as to the 
functional impairment due to pain in the veteran's knees.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 
4.40, 4.45, 4.59.  Therefore, a new VA examination is 
indicated.  

During the March 2005 videoconference hearing, the veteran 
testified that he had recently received treatment at the 
Columbia, South Carolina VA Medical Center for his service-
connected pes planus and knee disabilities.  Although VA 
treatment records from January 2000 to April 2003 are part of 
the record, VA treatment records from April 2003 to the 
present should be obtained to fully meet the requirements of 
38 C.F.R. § 3.159(c)(2). 

In addition, the veteran has reported he is currently 
employed as a civil service mechanic.  He asserted in his 
hearing testimony that his service-connected knee and feet 
disabilities have interfered with his ability to do his job 
and that he has missed work because of these disabilities.  
Given the veteran's testimony, his reported occupation and 
the nature of his disabilities, the issue of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) 
is raised and should be considered.   

Finally, the record reflects that in December 2002 and 
April 2003, the RO sent the veteran letters that were 
intended to comply with the notification requirements of 
the Veterans Claims Assistance Act (VCAA).  While the 
letters informed the veteran of the evidence and 
information necessary to substantiate his claims for 
increased ratings, the letters did not inform the 
veteran of the evidence and information necessary to 
substantiate a claim for extra-schedular consideration.  
The letters also did not provide the veteran with notice 
of the criteria governing effective dates of awards.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) (holding that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, 
including the effective date of an award).  These 
deficiencies should be corrected on remand.

Accordingly, the case is REMANDED for the following actions:

1.  With respect to the claims for 
increased ratings for arthritis of the 
left knee, post-operative residuals of 
arthroscopic debridement of the left 
knee, chondromalacia patella of the right 
knee and bilateral pes planus, to include 
the issue of entitlement to an extra-
schedular rating under 38 C.F.R. § 
3.321(b)(1), the RO should send the 
veteran a letter providing the notice 
required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), to include 
notification that he should submit any 
pertinent evidence in his possession.  
Specifically, the letter should advise 
the veteran that the evidence needed to 
substantiate a claim for an extra-
schedular rating would consist of 
evidence that the case presents such an 
exceptional or unusual disability picture 
with such related factors as marked 
interference with employment or frequent 
periods of hospitalization that would 
render impractical the application of the 
regular schedular standards.  This 
evidence may include records pertaining 
to lost time or sick leave used due to 
pes planus, left knee disability and/or 
right knee disability, any correspondence 
from a former employer that would verify 
the veteran's contentions, and medical 
records showing periods of 
hospitalization.  The letter should also 
include an explanation as to the 
information or evidence needed to 
establish an effective date for the 
claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App.473 (2006).  

The RO should then undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran. If the RO is unable to 
obtain any pertinent evidence identified 
by the veteran, it should so inform the 
veteran and his representative and 
request them to submit the outstanding 
evidence.

2.  The RO should take appropriate action 
to obtain VA treatment records from April 
2003 to the present from Columbia VA 
Medical Center.

3.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
by a physician with appropriate expertise 
to determine the nature and extent of 
impairment from the veteran's service-
connected pes planus and knee 
disabilities.  The claims file must be 
provided to the examiner and 
consideration of such should be reflected 
in the completed examination report.  All 
indicated studies, including X-rays, 
should be performed.

(a) The examiner should undertake range 
of motion studies for both knees, noting 
the exact measurements for flexion and 
extension, specifically identifying any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and attempt to 
assess the extent of any pain.

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  If this is not 
possible, the examiner should so state.

The examiner should also express an 
opinion concerning whether there would be 
additional functional impairment on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not possible, the 
examiner should so state.

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the right 
and left knees.  The examiner should also 
determine if the knees lock and if so the 
frequency of the locking.

(b) The examiner should characterize the 
veteran's pes planus as mild, moderate, 
severe or pronounced.  The examiner 
should also note whether there is 
evidence of marked deformity, pain on 
manipulation and use accentuated, 
indication of swelling on use, 
characteristic callosities, marked 
pronation, extreme tenderness of planter 
surfaces, or marked inward displacement 
and severe spasm of the tendo Achilles on 
manipulation of either foot that is not 
improved by orthopedic shoes or 
appliances.

(c) The examiner should also provide an 
opinion concerning the impact of the 
veteran's pes planus and his service-
connected knee disabilities on the 
veteran's ability to work and provide the 
supporting rationale for this opinion. 

4.  Then, the RO should readjudicate the 
increased rating issues on appeal in 
light of all pertinent evidence.  In 
evaluating the veteran's service-
connected bilateral pes planus, arthritis 
of the left knee and chondromalcia 
patella of the right knee, the RO should 
consider all pertinent diagnostic codes 
under the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4.  The RO 
should specifically consider whether 
separate ratings are warranted for 
limitation of flexion of the left knee 
and limitation of extension of the left 
knee.  The RO should specifically 
consider whether separate ratings are 
warranted for limitation of flexion of 
the right knee, limitation of extension 
of the right knee and instability of the 
right knee.  The RO should also consider 
whether the case should be forwarded to 
the Director of the Compensation and 
Pension Service for extra-schedular 
consideration under the provisions of 
38 C.F.R. § 3.321(b)(1).  Should 
submission under § 3.321(b)(1) be deemed 
unwarranted, the reasons for this 
decision should be set forth.

5.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran and his representative a 
Supplemental Statement of the Case and 
afford them the requisite opportunity for 
response thereto.  Thereafter, subject to 
current appellate procedure, the case 
should be returned to the Board for 
further consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
K. R. FLETCHER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



